Order filed, January 03, 2014.




                                   In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-13-01016-CV
                              ____________

 CINDY STEPHENS, INDIVIDUALLY AND AS REPRESENTATIVE OF
  THE ESTATE OF DANIEL STEPHENS, REGINA MORRIS, DANIEL
 CLINT MORRIS AND JACOBS MORRIS A/N/F OF DANIEL MORRIS,
                         Appellant

                                     V.

  CAROL HUNT WOOTTEN, MASON MCMURRAY, PROGRESSIVE
 COUNTY MUTUAL INSURANCE COMPANY, ELIZABEITH MARIE
 NELSON, NICOLE RENEE TODD, ASSOCIATED CREDIT UNION OF
            TEXAS, CU FINANCIAL GROUP, Appellee


                 On Appeal from the 405TH District Court
                         Galveston County, Texas
                    Trial Court Cause No. 11-CV-0724


                                  ORDER
      The reporter’s record in this case was due November 22, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Delicia Struss, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                  PER CURIAM